ORDER
PER CURIAM.
Kenneth L. Vaughn appeals from the judgment, following a jury trial, convicting him of second-degree burglary and misdemeanor stealing in violation of sections 569.170 and 570.030, RSMo 2000. He contends the trial court abused its discretion in permitting the State to argue during its opening statement.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial court did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the *126reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).